          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 1 of 11



 1                                UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 BARBARA HEINRICH and GREGORY                                 Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                             Order Granting in Part Defendants’
        Plaintiffs                                              Motion for Summary Judgment
 5
   v.                                                                        [ECF No. 49]
 6
   ETHICON, INC.; ETHICON LLC; and
 7 JOHNSON & JOHNSON,

 8           Defendants

 9          This case was part of multidistrict litigation (MDL) assigned to the United States District

10 Court for the Southern District of West Virginia concerning the use of transvaginal surgical mesh

11 to treat stress urinary incontinence (SUI). Plaintiff Barbara Heinrich alleges that she suffered

12 injuries after having the TVT-SECUR (TVT-S) product implanted. The TVT-S was designed

13 and manufactured by defendants Johnson & Johnson and Ethicon, Inc. ECF No. 4. Heinrich’s

14 husband, plaintiff Gregory Heinrich, asserts a claim for loss of consortium. Id. This case was

15 recently remanded from the MDL court with several motions pending.

16          The Heinrichs assert claims for: (1) negligence; (2) strict liability – manufacturing defect;

17 (3) strict liability – failure to warn; (4) strict liability – defective product; (5) strict liability –

18 design defect; (6) common law fraud; (7) fraudulent concealment; (8) constructive fraud; (9)

19 negligent misrepresentation; (10) negligent infliction of emotional distress; (11) breach of

20 express warranty; (12) breach of implied warranty; (13) violation of consumer protection laws;

21 (14) gross negligence; (15) unjust enrichment; and (16) loss of consortium. ECF No. 4. The

22 defendants move for summary judgment on counts 2, 3, 4, 6, 7, 8, 9, 11, 12, 13, and 15.

23
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 2 of 11



 1          The plaintiffs respond by withdrawing counts 2, 4, 6, 7, 8, 9, 11, 12, 13, and 15. ECF No.

 2 59 at 1-2. I therefore grant the defendants’ motion as to those claims. That leaves only the

 3 plaintiffs’ count 3 for “strict liability – failure to warn” at issue in this motion.1 The defendants

 4 contend Heinrich has no evidence of causation to support that count.

 5          The parties are familiar with the facts, so I do not repeat them here except where

 6 necessary. I deny the defendants’ motion as to count 3 because genuine issues of fact remain

 7 regarding the adequacy of the defendants’ warnings.

 8 I. LEGAL STANDARD

 9          Summary judgment is appropriate if the movant shows “there is no genuine dispute as to

10 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

11 56(a), (c). A fact is material if it “might affect the outcome of the suit under the governing law.”

12 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if “the evidence

13 is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

14          The party seeking summary judgment bears the initial burden of informing the court of

15 the basis for its motion and identifying those portions of the record that demonstrate the absence

16 of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

17 burden then shifts to the non-moving party to set forth specific facts demonstrating there is a

18 genuine issue of material fact for trial. Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 531

19 (9th Cir. 2000); Sonner v. Schwabe N. Am., Inc., 911 F.3d 989, 992 (9th Cir. 2018) (“To defeat

20 summary judgment, the nonmoving party must produce evidence of a genuine dispute of material

21 fact that could satisfy its burden at trial.”). I view the evidence and reasonable inferences in the

22

23   1
      The defendants did not move for summary judgment on counts 1, 5, 10, 14, and 16, so those
     claims remain.

                                                      2
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 3 of 11



 1 light most favorable to the non-moving party. James River Ins. Co. v. Hebert Schenk, P.C., 523

 2 F.3d 915, 920 (9th Cir. 2008).

 3 II. ANALYSIS

 4         The defendants contend that Nevada would adopt the learned intermediary doctrine in the

 5 context of this case. The defendants assert that under that doctrine, they are immune from

 6 Heinrich’s failure to warn claim so long as they provided her implanting doctor, Dr. Hsieh, with

 7 all relevant safety information for the TVT-S product; it was then up to Dr. Hsieh to convey

 8 relevant safety information to Heinrich. They contend that Dr. Hsieh testified that he knew

 9 about the risks associated with every injury Heinrich claims to have suffered from implantation

10 of TVT-S and that he advised Heinrich of those risks in a consent form that Heinrich signed prior

11 to surgery. The defendants contend Dr. Hsieh testified additional warnings would not have

12 changed his recommendation of the TVT-S to address Heinrich’s SUI. The defendants argue

13 that as a result, they are entitled to summary judgment because Heinrich has no evidence of

14 causation.

15         The plaintiffs respond that Nevada has not adopted the learned intermediary doctrine in

16 this situation, and I should predict that Nevada would not do so because the policies that led the

17 Supreme Court of Nevada to adopt it with respect to pharmacists does not apply to

18 manufacturers like the defendants. They also argue the doctrine should not apply where a doctor

19 is in a consulting relationship with the manufacturer such that the physician is not exercising his

20 or her independent medical judgment. The plaintiffs contend the defendants compensated Dr.

21 Hsieh to use and teach others to use their products, including TVT-S, and that Dr. Hsieh ceased

22 using the defendants’ products once they stopped compensating him to do so. They argue a

23



                                                    3
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 4 of 11



 1 reasonable jury thus could find his medical judgment on what device to use was swayed by the

 2 defendants’ payments to him.

 3         Alternatively, they argue that the learned intermediary doctrine is an affirmative defense

 4 that the defendants bear the burden of proving. They contend that to invoke the defense, the

 5 defendants must show that Dr. Hsieh was adequately warned. The plaintiffs contend that

 6 although Dr. Hsieh understood the risks of mid-urethral mesh sling procedures generally, he was

 7 not aware that the TVT-S had higher failure and complication rates than other mesh slings, such

 8 as TVT Retropubic (TVT) and TVT Obturator (TVT-O). The plaintiffs argue the defendants

 9 were aware of these increased failure rates but failed to warn physicians like Dr. Hsieh, who

10 testified he was not aware of higher failure rates for TVT-S. They also argue the evidence shows

11 that if given this information, Dr. Hsieh would have considered it and in fact he later adjusted his

12 consent forms in response to additional information. They also contend that shortly after

13 receiving this new information, hospitals at which Dr. Hsieh performed his procedures ceased

14 using TVT-S. The plaintiffs contend that if Dr. Hsieh had advised Heinrich of higher

15 complication rates with TVT-S, she would not have agreed to use of the product.2

16          In reply, the defendants argue that the learned intermediary doctrine is not an

17 affirmative defense for which they bear the burden of proof. Rather, they contend, it defines the

18 scope of their duty to the plaintiffs. They also argue the adequacy of the warnings is not relevant

19 to the learned intermediary defense. Finally, they contend it is irrelevant whether Heinrich

20

21   2
     The plaintiffs also contend the instructions on how to safely use the product were inadequate
   because the defendants could not adequately describe how to properly tension the product and
22
   the defendants knew their instructions were inadequate. They argue this caused Dr. Hsieh to
   place too much tension on the sling, resulting in urinary obstruction and urethral erosion. The
23
   defendants did not address the instructions for the product’s safe use, either in their motion or in
   their reply. Consequently, I do not address that issue.

                                                     4
             Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 5 of 11



 1 would have consented because the question is whether Dr. Hsieh would have recommended the

 2 TVT-S regardless of additional warnings.

 3            Under Nevada law,3 to prove a failure to warn claim, a plaintiff must show: “(1) the

 4 product had a defect which rendered it unreasonably dangerous, (2) the defect existed at the time

 5 the product left the manufacturer, and (3) the defect caused the plaintiff’s injury.” Fyssakis v.

 6 Knight Equip. Corp., 826 P.2d 570, 571 (Nev. 1992). “A product may be found unreasonably

 7 dangerous and defective if the manufacturer failed to provide an adequate warning.” Rivera v.

 8 Philip Morris, Inc., 209 P.3d 271, 275 (Nev. 2009) (en banc). The plaintiff bears the burden of

 9 proving causation in a strict liability case. Id. at 275. A plaintiff can meet that burden “by

10 demonstrating that a different warning would have altered the way the plaintiff used the product

11 or would have prompted plaintiff to take precautions to avoid the injury.” Id. (quotation omitted).

12            A. Nevada Would Adopt the Learned Intermediary Doctrine for Strict Products
              Liability Failure to Warn Claims Against Medical Device Manufacturers
13

14            Nevada has adopted the learned intermediary doctrine thus far in only one circumstance:

15 in a negligence action, a pharmacist does not owe a duty to warn a customer of a medication’s

16 generalized risks because the physician who prescribed the medication is in the best position to

17 do so. Klasch v. Walgreen Co., 264 P.3d 1155, 1158-59 (Nev. 2011) (en banc). But a pharmacist

18 is required to warn a customer of a customer-specific risk of which he or she knows, such as

19 where the customer is known to be allergic to the prescribed medication. Id. at 1160. In that

20 case, the pharmacist must either warn the customer or advise the prescribing physician of the

21 customer-specific risk. Id.

22

23
     3
         The parties agree Nevada law applies. ECF Nos. 50 at 4; 59 at 1.

                                                       5
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 6 of 11



 1         Nevada has neither adopted nor rejected the doctrine in the context of a medical device

 2 manufacturer in a strict products liability failure to warn case. Where Nevada’s highest court has

 3 not decided an issue, I must predict how that court would decide. Orkin v. Taylor, 487 F.3d 734,

 4 741 (9th Cir. 2007). I may use “decisions from other jurisdictions, statutes, treatises, and

 5 restatements as guidance.” Assurance Co. of Am. v. Wall & Assocs. LLC of Olympia, 379 F.3d

 6 557, 560 (9th Cir. 2004) (quotation omitted). Other judges in this district have predicted that

 7 Nevada would apply the learned intermediary doctrine to drug and medical device

 8 manufacturers. See, e.g., Flowers v. Eli Lilly & Co., No. 3:14-cv-00094-LRH-VPC, 2015 WL

 9 12622058, at *2-3 (D. Nev. July 10, 2015) (holding doctrine applied to drug manufacturer);

10 Phillips v. C.R. Bard, Inc., No. 3:12-cv-00344-RCJ-WGC, 2014 WL 7177256, at *9 (D. Nev.

11 Dec. 16, 2014) (holding doctrine applied to implanted filter manufacturer who had no duty to

12 warn consumer of dangers that it warned physician about).

13         The plaintiffs argue that the policy reasons underlying Klasch do not support applying the

14 doctrine to the manufacturers here. In Klasch, the Supreme Court of Nevada concluded that

15 policy considerations supported adopting the doctrine in the context of a pharmacist because

16 “between the doctor and the pharmacist, the doctor is in the best position to warn the customer of

17 a given medication’s generalized risks. Or, viewed more pragmatically, the doctrine prevents

18 pharmacists from constantly second-guessing a prescribing doctor’s judgment simply in order to

19 avoid his or her own liability to the customer.” 264 P.3d at 1159.

20         Similar policy considerations apply to a medical device manufacturer. As the Supreme

21 Court of Nevada described the doctrine, “so long as the manufacturer has provided the patient’s

22 doctor with all relevant safety information” for the device, then it is “up to the patient’s doctor—

23 who has the benefit of knowing the patient’s specific situation—to convey to the patient any



                                                     6
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 7 of 11



 1 information that the doctor deems relevant.” Id. at 1158 (internal footnote omitted). The medical

 2 device manufacturer, like the pharmacist, is not in the best position to weigh the risks and

 3 benefits of using the device in a particular patient. Rather, “the physician is in the best position

 4 to understand the patient’s needs and assess the risks and benefits of a particular course of

 5 treatment.” Talley v. Danek Med., Inc., 179 F.3d 154, 163 (4th Cir. 1999) (quotation omitted).

 6 The manufacturer “generally has no ability to assess the suitability of its product for a particular

 7 patient in a particular situation,” and because the product is usually sent to the doctor or the

 8 hospital, “there is no practical way” for the manufacturer to “ensure that the patient receives the

 9 written warnings.” Id. Consequently, I predict Nevada would adopt the learned intermediary

10 doctrine for medical device manufacturers.

11         B. The Learned Intermediary Doctrine is Not an Affirmative Defense

12         The parties dispute whether the learned intermediary doctrine is an affirmative defense or

13 whether it defines the scope of the defendants’ liability. They relatedly dispute who bears the

14 burden of showing whether the warnings the defendants gave were adequate.

15         The Supreme Court of Nevada has, in dicta, labeled the doctrine an affirmative defense.

16 Allison v. Merck & Co., 878 P.2d 948, 958 n.16, 969 (Nev. 1994). However, when it adopted the

17 doctrine for pharmacists, it did so in terms of defining the scope of the pharmacist’s duties,

18 holding that “Nevada pharmacists have no duty to warn their customers of the generalized risks

19 inherent in the prescriptions they fill.” Klasch, 264 P.3d at 1159.

20         Additionally, the Supreme Court of Nevada “has consistently stated that the plaintiff

21 must prove the element of causation” in a strict liability case. Rivera, 209 P.3d at 275-76

22 (rejecting a presumption that a plaintiff would heed a warning if given because it would shift the

23 burden of proving causation to the defendant). Requiring the plaintiff to prove that the warnings



                                                     7
          Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 8 of 11



 1 given to the physician were inadequate is in line with Nevada’s judgment that the burden of

 2 proving causation in these types of cases always lies with the plaintiff. See Flowers, 2015 WL

 3 12622058, at *4 (stating that even without the learned intermediary doctrine, the plaintiff could

 4 not establish causation because “each doctor or nurse who prescribed Flowers Zyprexa after

 5 2004 did so with knowledge of its metabolic risks, and based on a judgment that those risks were

 6 outweighed by the benefits to Flowers’ treatment”). Consequently, I predict that the Supreme

 7 Court of Nevada would require the plaintiffs to bear the burden of showing the warnings

 8 conveyed to Dr. Hsieh were inadequate.

 9         C. Genuine Issues of Fact Remain Regarding the Adequacy of the Warnings

10         “Although the learned intermediary doctrine frees the manufacturer from warning the end

11 user, the manufacturer still must warn the learned intermediary.” Fisher v. Prof’l Compounding

12 Centers of Am., Inc., 311 F. Supp. 2d 1008, 1021 (D. Nev. 2004). The learned intermediary

13 doctrine does not completely insulate a manufacturer simply because it has given some warnings

14 to physicians. Rather, the manufacturer must convey “all relevant safety information for that

15 [device].” Klasch, 264 P.3d at 1158; see also Allison, 878 P.2d at 956 (stating that a drug is

16 defective if it is not “accompanied by proper directions and warning” (quotation omitted)). A

17 warning may be defective for failing to identify risks as well as for downplaying or understating

18 the disclosed risks. See Allison, 878 P.2d at 957-58 (holding that fact questions remained

19 regarding whether the vaccination was defective because although the manufacturer warned of

20 general risks, it did not warn of the possibility of brain damage and it understated the risk of

21 injury); Phillips, 2014 WL 7177256, at *9 (holding that fact questions remained regarding

22 whether warnings were adequate where manufacturer gave generalized warnings but knew, and

23 did not warn, “that its own filter had higher rates of failure than typical filters”). The adequacy



                                                     8
         Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 9 of 11



 1 of a warning is a question of fact. Lewis v. Sea Ray Boats, Inc., 65 P.3d 245, 249 (Nev. 2003) (en

 2 banc).

 3          The plaintiffs have presented evidence from which a reasonable jury could conclude that

 4 the TVT-S had higher complication and failure rates than other mesh sling products, that Ethicon

 5 knew this but failed to disclose or warn about it, and that Dr. Hsieh was not aware of more

 6 complications or failures with the TVT-S as opposed to mid-urethral slings generally. See, e.g.,

 7 ECF Nos. 59-1 at 12-13; 59-2; 59-3; 59-4 at 131-34; 59-24 at 23-25; 59-25 at 38-42; 59-28.

 8 Consequently, whether the warnings were adequate is a question for the jury. See Flowers, 2015

 9 WL 12622058, at *4 (denying manufacturer’s summary judgment motion in part because there

10 was no evidence the physician was warned about potential side effects until a year or two after it

11 was prescribed to the plaintiff); Phillips, 2014 WL 7177256, at *9 (holding issues of fact

12 remained regarding whether manufacturer warned of higher failure rates for particular filter).

13          D. Genuine Issues of Fact Remain Regarding Whether Dr. Hsieh Would Have
            Acted Differently in Response to Additional Warnings
14

15          The defendants argue that the plaintiffs cannot show causation because Dr. Hsieh

16 testified that he stands by his decision to recommend the TVT-S to Heinrich, and the plaintiffs

17 have no evidence that additional or different warnings would have led him to recommend a

18 different device or procedure. The plaintiffs respond that Dr. Hsieh was aware of the risks of

19 mid-urethral mesh slings generally, but he admitted he was not aware of increased failure and

20 complications rates associated with the TVT-S. They also argue that circumstantial evidence

21 shows Dr. Hsieh in fact changed his behavior in response to information about complications

22 from mesh slings, including no longer using the TVT-S and changing his patient consent form.

23 The plaintiffs also challenge Dr. Hsieh’s credibility because he was a paid consultant for Ethicon



                                                    9
         Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 10 of 11



 1 and they contend there is a correlation between the products he used in his surgeries and his

 2 contracts with Ethicon for teaching other doctors to use specific products.

 3         Dr. Hsieh testified that he stands by his decision to recommend TVT-S to Heinrich and

 4 that mid-urethral slings generally were the standard of care for surgically treating SUI. ECF No.

 5 59-4 at 51-58. He also testified that he was well aware of the risks of mid-urethral sling

 6 surgeries. Id. at 83-84.

 7         However, Dr. Hsieh testified that he was not aware of complications and failures reported

 8 in Australia and Germany related to the TVT-S. Id. at 131-34. When asked if he would have

 9 considered that information in deciding whether to use TVT-S if he had been informed about it,

10 he stated:

11         I think if any information was presented that was accurate, I would have reviewed
           it and that would have been part of the decision-making process in terms of
12         determining what products to offer my patients. But as far as the [Food and Drug
           Administration (FDA)] in this country, I am fully aware that the product was not
13         deemed as a defective product.

14 Id. at 134. In October 2008, after receiving an FDA public health notice regarding mesh used in

15 SUI procedures, Dr. Hsieh requested from Ethicon “a copy of the patient labelling for . . . tvt s

16 [sic] to give to patients as recommended by the FDA report.” ECF Nos. 59-10; 59-4 at 115-119.

17 Dr. Hsieh also updated his consent procedure by providing mesh implant patients with an

18 additional mesh warning and consent form. ECF Nos. 59-11; 59-12; 59-4 at 118-19. Shortly

19 thereafter, records show that the hospital at which Dr. Hsieh performed his procedures stopped

20 ordering TVT-S. ECF Nos. 59-4 at 130-31; 139-42.

21         A reasonable jury could conclude from this evidence that Dr. Hsieh would have

22 considered additional information if provided to him—including information on increased failure

23 and complication rates for a particular type of device—when deciding what device to



                                                    10
         Case 2:20-cv-00166-APG-VCF Document 86 Filed 04/17/20 Page 11 of 11



 1 recommend to his patients and what information to pass on to his patients. Whether Dr. Hsieh

 2 would have changed either his recommendation of the TVT-S to Heinrich or the information he

 3 provided to her are matters for the jury to resolve, as is Dr. Hsieh’s credibility. Dominguez-Curry

 4 v. Nevada Transp. Dep’t, 424 F.3d 1027, 1035-36 (9th Cir. 2005) (stating that credibility is “a

 5 determination that is exclusively within the province of the factfinder at trial, not the district

 6 court on summary judgment”); Yamaha Motor Co., U.S.A. v. Arnoult, 955 P.2d 661, 664-65

 7 (Nev. 1998) (stating that causation is usually a question of fact).

 8         I therefore deny this portion of the defendants’ motion. Because I deny the defendants’

 9 motion as to count 3, I need not address the plaintiffs’ argument that Dr. Hsieh does not qualify

10 as a learned intermediary because he was paid by Ethicon to train other physicians on using

11 TVT-S and so did not exercise independent medical judgment in recommending the device to

12 Heinrich.4

13 III. CONCLUSION

14         I THEREFORE ORDER that the defendants’ motion for summary judgment (ECF No.

15 49) is GRANTED in part. The motion is granted as to counts 2, 4, 6, 7, 8, 9, 11, 12, 13, and 15.

16 The motion is denied as to count 3.

17         DATED this 17th day of April, 2020.

18
                                                           ANDREW P. GORDON
19                                                         UNITED STATES DISTRICT JUDGE

20

21
     4
     See, e.g., Talley, 179 F.3d at 163-64 (stating that for the learned intermediary doctrine to apply,
22
   “the physician must be an intervening and independent party between patient and manufacturer”
   and that a question may arise as to whether a physician is an intermediary if he is “so closely
23
   related to [the manufacturer] that he could not exercise independent professional judgment”
   (quotation omitted)).

                                                     11
